      .~   ..
  .
,~.
      ,"

           PAE.AO 243 (Rev. 10109)                                                                                                                                        Page 3




                                       MOTION UNDER 28 U.S.c. ~ 2255 TO VACATE. SET ASIDE, OR CORRECT
                                                             SENTENCE BY A PERSON IN FEDERAL CUSTODY

            United States District Court                                                 District         EASTERN DISTRICT OF PENNSYLVANIA
           Name      (under which   you were   convicted):    G ermalne
                                                                     .                                                  Doc\<etor Case No.:
                                                                              Cannady                                    RDB-14-0389

            Place of Confinement: FCI SCHlNLKILL                                                              Prisoner No.:
                                                                                                                                 33376-037

            UNITED STATES OF AMERICA
                                                                                    V.

                                                                                                                                                            - 9 2019
                                                                                        MOTION                                                    A,f
                                                                                                                                            CLi:mcU8      ~I"
                                                                                                                                                        a.'"J.     .Rf;

                I.     (a) Name and location of court which entered the judgment of conviction you are challenging:""";';""                                      TAlCTCOUilT
                                                                                                                                                                              )

                            United States     District     Court for the Northern          District     of Maryland




                       (b) Criminal docket or case number (if you know):     RDB-14-0389
                                                                          --------------------
                2.     (a) Date of the judgment of conviction (if you know):  3/20/15
                                                                             -------------------
                       (b) Date of sentencing: 7/1/15
                                               ------------------------------
                3.     Length of sentence: 192 months                      as    to Count(s)            1 & 3 (concurrent)            ,

                4.     Nature of crime (all counts):                  Count     1 Conspiracy            to Distribute       and Possession                with
                         Intent         to Distribute                 Cocaine     & Heroin      (21       U.S.C.    S846)     Count       2 Attempted
                         Possession              With        Intent     to Distribute          Cocaine        & Heroin      (21 U.S.C.         S841(b)(1)(A)




                5.     (a) What was your plea? (Check one)
                            (I) Not guilty ~                                     (2) Guilty         0               (3) Nolo contendere (no contest)                      0

                       (b) If you entered a guilty plea to one count or indictment. and a not guilty plea to another count or
                       what did you plead guilty to and what did you plead not guilty to?
                                                                                                               ---------------




                6.     If you went to trial, what kind of trial did you have? (Check one)                                Jury   rg:         Judge only             0
,. :
 .'


       ."

            PAE-AO 243 (Rev. 10/09)                                                                                                                       P:lge 4




                7.    Did you testify at a pretrial hearing. trial, or post-trial hearing?                Yes   0                   No   IX){

                8.    Did you appeal from the judgment of conviction?                   Yes     I1Q{                No 0

                9.     If you did appeal, answer the following:
                      (a) Name of court:           U. S, Court         of Appeals      for     the     Fourth       Circuit
                      (b) Docket or case number (if you know):               18-4339
                      (c) Result          Conviction         & Sentence
                                                                            ------------------------
                                                                             Affirmed
                      (d) Date of result (if you know):         May 8, 2019
                                                               -~'---'-------------------------
                      (e) Citation to the case (if you know):           2019 U.S.     App.LEXIS           13766
                      (I) Grounds raised: (1) There was a fatal   variance    between     the indictment   and the proof
                       at trial     (2) Denied a fair  trial   by the Court's     refusal     to give jury instruction
                       on multiple            conspiracies        (3)    District      Court      erred     in refusing          to sever         Appellant's
                       case       from    co-defendants          (4)    District     Court      erred      in denying          motlon    tor      judgement

                       of acquittal




                      (g) Did you file a petition for certiorari in the United States Supreme Court?                     Yes    0               No tiO(
                            If "Yes," answer the following:
                            (I) Docket or case number (if you know):
                                                                              -----------------------
                            (2) Result:


                            (3) Date of result (if you know):
                            (4)   Citation to the case (if you know):
                            (5) Grounds raised:                                                                                                            _




               10.    Other than the direct appeals listed above, have you previously filed any other motions. petitions, or applications,
                      concerning this judgment of conviction in any court?
                        Yes~             No   0

               11.   If your answer to Question 10 was "Yes," give the following information:
                     (a) (I) Name of court:     U.S. District       Court of Maryland
                         (2) Docket or case number (if you know):                   (Same)     RDB-14-0389
PAE.AO   243 (Rev. 10109)                                                                                                    Page 5


              (3) Date of filing (if you know):               3/8/16
              (4) Nature of the proceeding:               Motion     for    a New Trial
              (5) Grounds raised:             Brady      Violation




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                            Yes~              No   0
              (7) Result:           Granted
                               -------------------------------------
              (8) Date of result (if you know):
         (b) If you filed any second motion, petition, or application, give the same information:
              (1) Name of court:
                                         ---------------------------------
              (2) Docket of case number (if you know):
                                                  -------------------------
              (3) Date of filing (if you know):
              (4) Nature of the proceeding:
              (5) Grounds raised:
                                          ---------------------------------




              (6)     Did you receive a hearing where evidence was given on your motion, petition, or application?

                            Yes 0             No   0
              (7) Result:
                               -------------------------------------
              (8) Date of result (if you know):
         (c) Did you appeal to a federal appellate court having jurisdiction over the aClion taken on your motion, petition,
         or application?
             (1) First petition:                   Yes    0          No    I1Q<: But Government   appealed/   Decision   reversed
              (2) Second petition:                 Yes    0          No    0
         (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:
               Motion was granted         in defendant's       favor but government           appealed      and the motion
                for     a new trial           decision        in defendant's        favor   was reversed
",
     ,"

          PAE.AO   243 (Rev. 10/09)                                                                                                                             Page 6




           12.     For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
                   laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
                   supporting each ground.

          GROUND ONE:                   Ineffective           Assistance           of Counsel          See also       attached         Memorandum of Law


                    (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
                     Defense          Counsel      provided         constitutionally                 ineffective       assistance         of counsel            by
                     failing          to object       and/or        file    a motion          for     a new trial       on the         g~ounds    that      the
                     government             knowingly     allowed          false         testimony       to pass      uncorrected         which       created
                     a false          impression        of material             fact.      See also        attached     Memorandum of Law




                   (b) Direct Appeal of Ground One:
                         (I)    If you appealed from the judgment of conviction, did you raise this issue?
                                      Yes   0           No   I1Q{
                         (2) If you did not raise this issue in your direct appeal, explain why:                      Claims      of    ineffective         assistance
                          of counsel            are   properly         raised           in habeas       corpus     proceedings.


                   (c) Post-Conviction Proceedings:
                         (I)    Did you raise this issue in any post-conviction motion, petition, or application?
                                      Yes   0           No @(
                         (2)    If you answer to Question (c)(I) is "Yes," state:
                         Type of motion or petition:
                         Name and location of the court where the motion or petition was filed:


                         Docket or case number (if you know):
                         Date of the court's decision:
                         Result (attach a copy of the court's opinion or order, if available):




                         (3)    Did you receive a hearing on your motion, petition, or application?
                                      Yes   0           No    0
,"

     PAE.AO 243 (Rev. 10/09)                                                                                                Page 7


                   (4) Did you appeal from the denial of your motion, petition, or application?
                               Yes   0        No   0
                   (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                               Yes   0        No   0
                   (6) If your answer to Question (c)(4) is "Yes," state:
                   Name and location of the court where the appeal was filed:


                   Docket or case number (if you know):
                   Date of the court's decision:
                   Result (attach a copy of the court's opinion or order, if available):'
                                                                                            ----------------



                   (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
                   issue:




     GROUND TWO:                 Ineffective Assistance of Counsel See also attached Memorandum of Law

              (a) Supporting facts (Do not argue or cite law, Just state the specific facts that support your claim.):
               Defense Counsel provided constitutionally ineffective assistance by failing to
               investigate possible methods for impeaching the prosecution witness.




              (b) Direct Appeal of Ground Two:
                   (I)      If you appealed from the judgment of conviction, did you raise this issue?
                               Yes   0        No ~
"   ,"

         PAE.AD 243 (Rev. 10109)                                                                                                             Page 8


                       (2)     If you did not raise this issue in your direct appeal, explain why:       Claims     of    inef   fec ti ve
                       assistance            of   counsel       are   properly   raised    in   habeas     corpus        proceedings.



                 (c) Post-Conviction          Proceedings:
                      (1)    Did you raise this issue in any post-conviction       motion, petition, or application?

                                   Yes   0           No     0
                      (2)    If you answer to Question (c)(1) is "Yes," state:
                      Type of motion or petition:
                      Name and location of the court where the motion or petition was filed:


                      Docket or case number (if you know):
                      Date of the court's decision:
                      Result (attach a copy of the court's opinion or order, if available):




                      (3)    Did you receive a hearing on your motion, petition, or application?

                                   Yes   0           No     0
                      (4)    Did you appeal from the denial of your motion, petition, or application?
                                   Yes   0           No     0
                      (5)    If your answer to Question (c)(4) is "Yes;' did you raise the issue in the appeal?

                                   Yes   0           No     0
                      (6)    If your answer to Question (c)(4) is "Yes;' state:
                      Name and location of the court where the appeal was filed:


                      Docket or case number (if you know):
                      Date of the court's decision:
                      Result (attach a copy of the court's opinion or order, if available):




                      (7)    If your answer to Question (c)(4) or Question (c)(5) is "No;' explain why you did not appeal or raise this

                      issue:
.'   ...
           PAE.AO   243 (Rev. 10109)                                                                                            P:lge 9



           GROUND THREE:


                     (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




                    (b) Direct Appeal of Ground Three:
                          (I)   If you appealed from the judgment of conviction, did you raise this issue?
                                       Yes   D     No    D
                          (2) If you did not raise this issue in your direct appeal, explain why:




                     (c) Post. Conviction Proceedings:
                          (I)    Did you raise this issue in any post-conviction motion, petition, or application?
                                       Yes   D     No 0
                          (2) If you answer to Question (c)(I) is "Yes," state:
                          Type of motion or petition:
                          Name and location of the court where the motion or petition was filed:


                          Docket or case number (if you know):
                          Date of the court's decision:
                          Result (attach a copy of the court's opinion or order, if available):




                          (3) Did you receive a hearing on your motion. petition, or application?
                                       Yes   D      No   D
                          (4) Did you appeal from the denial of your motion, petition, or application?
                                       Yes   D      No   D
                          (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                                       Yes   D      No 0
>:,'   "

           .. '
                  PAE.AO   243 (Rev. 10/09)                                                                                              Page 10




                                 (6) If your answer to Question (c)(4) is "Yes," state:
                                 Name and location of the court where the appeal was filed:


                                 Docket or case number (if you know):
                                 Date of the coun's decision:
                                 Result (attach a copy of the coun's opinion or order, if available):




                                 (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
                                 issue:




                  GROUND FOUR:


                           (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




                           (b) Direct Appeal of Ground Four:
                                (I)    If you appealed from the judgment of conviction, did you raise this issue?
                                              Yes   0        No   0
                                (2) If you did not raise this issue in your direct appeal, explain why:




                           (c) Post.Conviction          Proceedings:
                                (I)    Did you raise this issue in any post-conviction motion, petition. or application?
                                              Yes   0        No 0
              "   ,

'.:
      ...
            PAE.AO    243 (Rev. 10/09)                                                                                             Page II




                            (2) If your answer to Question (c)(I) is "Yes:' state:
                            Type of motion or petition:
                            Name and location of the court where the motion or petition was filed:


                            Docket or case number (if you know):
                            Date of the court's decision:
                            Result (attach a copy of the court's opinion or order, if available):




                            (3) Did you receive a hearing on your motion, petition, or application?
                                         Yes   0    No    0
                            (4) Did you appeal from the denial of your motion, petition, or application?
                                         Yes   0    No    0
                            (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                                         Yes 0      No 0
                           (6) If your answer to Question (c)(4) is "Yes," state:
                           Name and location of the court where the appeal was filed:


                           Docket or case number (if you know):
                           Date of the court's decision:
                            Result (attach a copy of the court's opinion or order, if available):




                           (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
                           issue:




             13.      Is there any ground in this motion that you have not previously presented in some federal court? If so, which
                      ground or grounds have not been presented, and state your reasons for not presenting them:
                            Grounds were not raised due to counsel's ineffective assistance. See attached
                            Memorandum of Law
         ~    ..
                   '   ..
~.':
       ....
               PAE.AO 243 (Rev. 10/09)                                                                                                       Page 12




                   14.      Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the judgment
                            you are challenging?           Yes 0           No ~
                            If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the
                            issues raised.




                   15.      Give the name and address, if known, of each attorney who represented you in the following stages of the
                            judgment you are challenging:
                            (a) At the preliminary hearing:   Law Office       of Alan R.L. Bussard,         101 E. Chesapeake               Ave.
                            Towson,      Maryland       21286
                            (b) At the arraignment and plea:         Same
                                                                   -----------------------------
                            (c) At the trial:    Same


                            (d) At sentencing:
                                                    Same
                            (e) On appeal:       Richard    S. Stalker,      Uptown Law, LLC,        2275 Research       Blvd.,    Rockville,

                              Maryland     20850
                            (f) In any post-conviction proceeding:        N/ A
                                                                     ----------------------------
                            (g) On appeal from any ruling against you in a post-conviction proceeding:     N/ A
                                                                                                          --------------


                   16.      Do you have any future sentence to serve after you complete the sentence for the judgment that you are
                            challenging?            Yes 0           No ~
                            (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




                            (b) Give the date the other sentence was imposed:
                            (c) Give the length of the other sentence:
                                                                                  ------------------------
                            (d)
                                                                          ---------------------------
                                  Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
                            sentence to be served in the future?           Yes   0        No   0
                 ", "
"   '
        ....
               PAE-AD 243 (Rev, 10/09)                                                                                               Page 13




                 17.      TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
                          why the one-year statute of limitations as contained in 28 U.S.C. 9 2255 does not bar your motion. *
                                N/A




                        * 28 U.S.c. 9 2255<0, provides that:
                          A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
                          from the latest of -
                              (1) the date on which the judgment of conviction became final;
                              (2) the date on which the impediment to making a motion created by governmental action in violation of
                              the Constitution or laws of the United States is removed, if the movant was prevented from making such
                              a motion by such governmental action;
                              (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
                              been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
                               review; or
                              (4) the date on which the facts supporting the claim or claims presented could have been discovered
                              through the exercise of due diligence.
               ----
..

                            CEXlUICA1KOF _smvICE


          I hereby certify that I mailed first class postage a true and correct

     copy of the foregoing document to the following party:

                          Christopher J. Romano, AUSA
                          Office of the u.s. Attorney
                            36 South Charles Street
                              Baltimore, MD 21201




                                                                     Date
